Citation Nr: 0844330	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1943 to 
September 1945.  He died in June 1987.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2006 and April 2006 rating 
actions of the Department of Veterans Affairs (VA), which 
held that new and material evidence had not been presented to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1988 denied 
the appellant's claim for service connection for the cause of 
the veteran's death.

2.  The evidence associated with the claims file subsequent 
to the March 1988 rating decision includes newly submitted 
evidence relating to an unestablished fact in a manner which 
presents a reasonable possibility of substantiating the claim 
of entitlement to service connection for the cause of the 
veteran's death.

3.  The veteran died in June 1987, and the immediate cause of 
death was hepatoma.

4.  At the time of his death, service connection was in 
effect for a right thumb scar, evaluated as10 percent 
disabling.

5.  A hepatoma and/or a liver disorder were not manifested 
during service or for many years following separation from 
service, and is not shown to be causally or etiologically 
related to service.

6.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision, which denied service 
connection for the cause of the veteran's death, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence associated with the claims file subsequent 
to the March 1988 rating decision is new and material, and 
the appellant's claim for service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The record reflects that the 
appellant was provided notices contemplated by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), in January 2006, 
regarding the claim of entitlement to service connection for 
the cause of the veteran's death.  The Board notes that 
information concerning the effective date that could be 
assigned should the benefit sought be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided until a 
subsequent letter dated February 2008.  The February 2008 
letter was arguably untimely; however, since this decision 
affirms the RO's decision to the extent that service 
connection for the cause of the veteran's death remains 
denied, the appellant is not prejudiced by any defect in the 
timing of providing her that further information.

Since the claim before the Board involves a determination of 
whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the cause of the veteran's death, the United States Court of 
Appeals for Veterans Claims (Court) has specified that a more 
detailed notice is required in such situations.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That notice was not 
provided to the appellant.  However, in view of the favorable 
decision by the Board with respect to whether new and 
material evidence has been submitted, the appellant is not 
prejudiced by the failure to provide her that more detailed 
notice.

However, to the extent that the previous notice provided to 
the appellant is insufficient and therefore prejudicial to 
her, the Board finds that the appellant has actual knowledge 
of the information and evidence necessary to substantiate her 
claim.  The Board believes that the appellant has 
demonstrated such knowledge by virtue of the medical evidence 
she has submitted in requesting that her previously denied 
claim be reopened, which the Board observes, the appellant 
accomplished at the RO and is affirmed by this decision.  In 
addition, the appellant was provided a copy of the rating 
decision on appeal, as well as a Statement of the Case, both 
of which combine to inform her of the evidence considered, 
listed a summary of adjudicative actions, informed her of all 
pertinent laws and regulations, including the criteria for 
establishing service connection for the cause of the 
veteran's death, and provided an explanation for the decision 
reached.  Furthermore, the appellant presented argument at a 
hearing before the BVA that further demonstrates actual 
knowledge of the information and evidence needed to 
substantiate her claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.

The appellant essentially contends that the veteran's death 
was related to his period of military service and is claiming 
entitlement to service connection for the cause of the 
veteran's death.  She argues that the veteran's terminal 
hepatoma was etiologically linked to skipping meals during 
service.  The record reflects that the veteran died in 
June 1987 from hepatoma, as shown on the death certificate.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as a peptic ulcer, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The appellant's claim for service connection for the cause of 
the veteran's death was previously considered and denied by 
the RO in a rating decision dated in March 1988.  That 
decision noted that the evidence of record did not 
demonstrate that the veteran's service-connected right thumb 
scar contributed substantially or materially to the veteran's 
death.  The rating decisions also noted that there was no 
evidence that any cause of the veteran's death was incurred 
during the veteran's period of service.  The appellant was 
notified of that decision and of her appellate rights, but 
she did not appeal.  Therefore, the March 1988 decision is 
final.  38 U.S.C.A. § 7103(a).

In January 2006, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  The Board notes that the RO's February 2007 
Statement of the Case determined that newly submitted 
evidence was sufficient to reopen the claim, and the RO 
denied the claim on its merits.  The Board is not bound by 
the RO determination and must nevertheless consider whether 
new and material evidence has been received to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is 'new and material.'  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence, although not its 
weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  In order for the evidence to be sufficient to reopen 
a previously denied claim, it must be both new and material.  
If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, 'material evidence' could be 
'some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision.'  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims file subsequent to 
the March 1988 rating a decision includes a December 2005 
certification for CEBU Doctors' Hospital that the veteran was 
admitted from May 26, 1975, to May 30, 1975.  Actual records 
pertaining to that hospitalization, however, were not 
available because they were burned due to the construction of 
the North General Hospital at Talamban, Cebu City.  In 
support of her claim, the appellant has also submitted a 
March 2005 statement from Dr. Anita Escasinas.  Dr. Escasinas 
submitted that during service the veteran frequently missed 
meals and consequently developed a peptic ulcer.  Thereafter 
the peptic ulcer developed into a bleeding peptic ulcer that 
required hospitalization and subsequently resulted in the 
veteran's death.  The Board finds that this medical record is 
both new and material, and is sufficient to reopen a 
previously denied claim.  In this regard, the Board observes 
that this record suggests that the veteran's cause of death 
developed during his period service.  This relates to a 
previously unestablished fact and can be said to present a 
reasonable possibility of substantiating the claim.

Therefore, the Board finds that new and material evidence has 
been submitted that is sufficient to reopen the previously 
denied claim.  The Board now turns to an analysis of the 
merits of the underlying claim of entitlement to service 
connection for the cause of the veteran's death.

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  The appellant has 
testified that during service the veteran had a lot of 
irregular meals, which resulted in the development of ulcers.  
Thereafter, the ulcers developed into the veteran's fatal 
liver disease.  The veteran's certificate of death indicates 
that he died in June 1987.  The only cause of death listed is 
hepatoma.  Service connection was solely in effect for a 
right thumb scar.

The service medical records consist of an examination dated 
in September 1945, and the veteran's Affidavit for Philippine 
Army Personnel dated September 1947. There is no indication 
in the veteran's service personnel records that he was a 
prisoner-of-war (POW), and accordingly, the presumptive 
provisions that apply for former POWs with certain specified 
diseases are not applicable.  The veteran's separation 
examination report shows that his endocrine system was 
clinically evaluated as normal and contains no evidence of 
peptic ulcer disease or any liver abnormalities.  
Furthermore, there were no liver disabilities identified in 
the veteran's Affidavit for Philippine Army Personnel (APAP).

Post-service, the veteran was afforded a VA examination in 
August 1956.  At that time, the veteran made no reference to 
any stomach, peptic ulcer, and/or liver disorder.  Moreover, 
examination report shows that his digestive system was 
clinically evaluated as normal.

In this case, the death certificate shows that the cause of 
the veteran's death was hepatoma.  The service medical 
records do not show any treatment for liver symptoms.  The 
newly submitted evidence from the appellant appears to be 
medical evidence of post-service treatment for a bleeding 
peptic ulcer, prior to the veteran's death, with a nexus to 
service due to in-service malnutrition.  Although the Board 
acknowledges Dr. Escasinas nexus statement, she has not 
provided any pertinent clinical details or any treatment 
reports documenting the severity or chronicity of any 
pathology.  Furthermore, this medical record must be viewed 
connection with other medical evidence of record, including 
the service physical examination performed in September 1945 
and the post-service VA examination performed in August 1956, 
which did not document any liver disorder.

The appellant does not allege nor does the evidence suggest 
that the veteran's cause of death was in anyway related to 
the veteran's service-connected right thumb scar. Following 
the August 1956 medical report, there is no evidence of 
record of treatment for peptic ulcers and/or a liver disorder 
until the veteran's death in June 1987.  Although the record 
indicates that the veteran received treatment at Cebu 
Doctors' Hospital, in May 1975, there are no available 
records pertaining to that admission.  The lengthy period 
without evidence of treatment is evidence that there was not 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence or 
medical opinion indicating that the veteran's cause of death 
was related to his service.  As noted, Dr. Escasinas 
statement has not been supported by adequate reasons and 
bases supported by clinical evidence, and significantly does 
not relate the actual cause of the veteran's death from 
hepatoma, a liver disease, to the peptic ulcer disease, a 
gastrointestinal disorder, treated by Dr. Escasinas.  

While the appellant is clearly of the opinion that the 
veteran's death is related to service, as a lay person, the 
appellant is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder or the disability that caused the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not established.  
Although the Board is sympathetic with the appellant's loss 
of her husband, the preponderance of the evidence is 
nevertheless against the claim for service connection for the 
cause of the veteran's death and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


